DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 	The Examiner notes no information has been found in the electronic file for the Request for Continued Examination (RCE) transmittal form however the Examiner acknowledges fees have been received and a bona fide attempt has been made by the Applicant.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Figures 6A and 6B have been added by RCE have not been included in the original disclosure.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include 
the following reference character(s) not mentioned in the description:  Reference numbers shown in 
Figs 6A and 6B are not included in the original specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 includes a hyphen or strikeout at the end of the claim, wherein the case of strikeout, claim 8 does not comprise a period at the end of the claim.   It appears to be a typographical error.  For small text, the Examiner suggests using brackets [[.]] to clearly indicate any deletion of prior text contained in previous claims.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed February 10, 2022 adds material which is not supported by the original disclosure is as follows:  Independent claims 1, 8, and 14 have been amended to include the limitation/s;
“a micro-via that is formed from a topside micro-trench, a topside metal plug, a second backside trench, and a backside metal plug.“ 
The original disclosure does not include these limitations.  While Applicants original disclosure cites U.S. patent number 10,217,930 B1 incorporated by reference (0001), the original disclosure does not teach or show these limitations therefore the limitations are considered “new matter” and rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Then et al. (US 2018/0323767 A1) of record contained in the office action dated December 4, 2020 (contained in the office action dated August 18, 2022).
1. Then et al. shows an acoustic resonator device, the device comprising: a substrate member (100) having a substrate surface region and an air cavity region (110); a piezoelectric layer (130) configured overlying the substrate member and the air cavity region, the piezoelectric layer being physically coupled to the substrate surface region, and the piezoelectric layer having a top piezo surface region (facing 140) and a bottom piezo surface region (facing 120); wherein the piezoelectric layer is characterized by an x-ray rocking curve Full Width at Half Maximum (FWHM) ranging from 0 degrees to 2 degrees (FWHM - 0008, 0014 et al.); a top electrode (140) configured overlying the piezoelectric layer and physically coupled to the top piezo surface region; and a bottom electrode (120) configured underlying the piezoelectric layer and physically coupled to the bottom piezo surface region, the bottom electrode being configured within the air cavity region. 
2. The device of claim 1 wherein the substrate member includes a silicon material, a silicon carbide material, or a <111> orientation silicon material (0012, 0017 et al.). 
3. The device of claim 1 wherein the piezoelectric layer includes aluminum nitride (AlN)(0006 et al.). 
4. The device of claim 1 wherein the piezoelectric layer includes a single crystal material, a substantially single crystal material, a hybrid single crystal material, or a polycrystalline material (AlN crystallinity - 0008, 0009 et al.; inherently comprising one of the Markush grouped types). 
5. The device of claim 1 wherein the piezoelectric layer is characterized by a layer thickness of 500 nm (0013). 
6. The device of claim 1 wherein the piezoelectric layer is characterized by a layer thickness configured such that the piezoelectric layer is characterized by the x-ray rocking curve Full Width at Half Maximum (FWHM) ranging from 0 degrees to 2 degrees (00008, 0014 et al.). 
7. The device of claim 1 wherein the piezoelectric layer is characterized by the x-ray rocking curve Full Width at Half Maximum (FWHM) ranging from 0 degrees to 2 degrees to improve a power handling capability characteristic and a power durability characteristic (inherent where Team et al. teaches FWHM from 0°-2°; where the term improve is broad with no comparative base line or limit thus where the metes and bounds of the limitation are not clearly defined by the claim; where Team et al. teaches the use of expitaxial piezoelectric layer which provides higher quality film than sputtered films 0006; AlN sputtered films have poorer crystallinity quality 0008; and cit. 1 Schowalter et al. (US 2015/0079329 A1) teaching AlN providing higher power by epitaxial growth 0018). 
8. An acoustic resonator device, the device comprising: a substrate member having a substrate surface 
region; an essentially single crystal piezoelectric layer configured overlying the substrate member, the 
piezoelectric layer being physically coupled to the substrate surface region, and the piezoelectric layer having a top piezo surface region and a bottom piezo surface region; wherein the essentially single crystal piezoelectric layer is characterized by an x-ray rocking curve Full Width at Half Maximum (FWHM) ranging from 0 degrees to 2 degrees; a top electrode configured overlying the essentially single crystal piezoelectric layer and physically coupled to the top piezo surface region; and a bottom electrode configured underlying the essentially single crystal piezoelectric layer and physically coupled to the bottom piezo surface region (discussed in the reasons for rejection of the claims above). 
9. The device of claim 8 wherein the substrate member includes a silicon material, a silicon carbide 
material, or a <111> orientation silicon material (discussed in the reasons for rejection of the claims 
above).
10. The device of claim 8 wherein the piezoelectric layer includes aluminum nitride (AlN); and wherein the piezoelectric layer includes a single crystal material, a substantially single crystal material, a hybrid single crystal material, or a polycrystalline material (discussed in the reasons for rejection of the claims above).
11. The device of claim 8 wherein the piezoelectric layer is characterized by a layer thickness of 500 nm (discussed in the reasons for rejection of the claims above).  
12. The device of claim 8 wherein the piezoelectric layer is characterized by a layer thickness configured such that the piezoelectric layer is characterized by the x-ray rocking curve Full Width at Half Maximum (FWHM) ranging from 0 degrees to 2 degrees (discussed in the reasons for rejection of the claims above).
13. The device of claim 8 wherein the piezoelectric layer is characterized by the x-ray rocking curve Full Width at Half Maximum (FWHM) ranging from 0 degrees to 2 degrees to improve a power handling capability characteristic and a power durability characteristic (discussed in the reasons for rejection of 
the claims above).
14. A method of fabricating an acoustic resonator device, the method comprising: providing a substrate member having a substrate surface region; forming an air cavity within a portion of the substrate member; forming a piezoelectric layer physically coupled to the substrate surface region and overlying the substrate member and the air cavity region, the piezoelectric layer having a top piezo surface region and a bottom piezo surface region; wherein forming the piezoelectric layer includes forming a piezoelectric layer characterized by an x-ray rocking curve Full Width at Half Maximum (FWHM) ranging from 0 degrees to 2 degrees; forming a top electrode overlying the piezoelectric layer and physically coupled to the top piezo surface region; and forming a bottom electrode underlying the piezoelectric layer and physically coupled to the bottom piezo surface region and within the air cavity region (the method being generic defined by the device; rejections of the device discussed in the reasons for rejection of the claims above).
15. The method of claim 14 wherein providing the substrate member includes providing the substrate member including a silicon material, a silicon carbide material, or a <111> orientation silicon material (the method being generic defined by the device; rejections of the device discussed in the reasons for rejection of the claims above).
16. The method of claim 14 wherein forming the piezoelectric layer includes forming the piezoelectric layer including an aluminum nitride (AlN)(the method being generic defined by the device; rejections of the device discussed in the reasons for rejection of the claims above).
17. The method of claim 14 wherein forming the piezoelectric layer includes forming the piezoelectric layer including a single crystal material, a substantially single crystal material, a hybrid single crystal material, or a polycrystalline material (the method being generic defined by the device; rejections of the device discussed in the reasons for rejection of the claims above).
18. The method of claim 14 wherein forming the piezoelectric layer includes forming the piezoelectric 
layer characterized by a layer thickness of 500 nm (the method being generic defined by the device; rejections of the device discussed in the reasons for rejection of the claims above).
19. The method of claim 14 wherein forming the piezoelectric layer includes forming a piezoelectric layer characterized by a layer thickness configured such that the piezoelectric layer is characterized by the x-ray rocking curve Full Width at Half Maximum (FWHM) ranging from 0 degrees to 2 degrees (the method being generic defined by the device; rejections of the device discussed in the reasons for rejection of the claims above).
20. The method of claim 14 wherein forming the piezoelectric layer includes forming the piezoelectric layer characterized by the x-ray rocking curve Full Width at Half Maximum (FWHM) ranging from 0 degrees to 2 degrees to improve a power handling capability characteristic and a power durability characteristic (the method being generic defined by the device; rejections of the device discussed in the reasons for rejection of the claims above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843